The Chancellor.
According to the decision of this court in Thompson v. Ebbetts & Welch, (1 Hopk. Rep. 272,) a person who is taxed in two different places, for the same property, when he is only legally liable to be taxed once, and when it is doubtful to which party the right to tax belongs, may file a bill of interpleader, to compel the collectors of the tax to settle the right between themselves. It appeared in that case that the amount at which the property of the complainant was assessed in the different places was not the same; the tax in one place being $142, while in the other it was only $126. But as the complainant is not permitted to litigate any part of the claim of either defendant, on a simple bill of interpleader, I presume that, in that case, the complainant either paid into court the largest sum, or paid to the collector of Rhinebeck the balance of the tax, imposed in that town, over and above what was claimed by the collector in New-York. (See Mitchell v. Hayne, 2 Sim. &. Stu. Rep. 63. City Bank v. Bangs, 2 Paige’s Rep. 570.) The bill in the present case, considered as a simple bill of interpleader, is defective in form; as the complainants do not offer to bring into court either the greater or the less amount taxed upon the company, as upon their capital, at the different places. They merely offer to pay to the respective collectors such amount as is properly chargeable to the complainants on account of their real estate, or as this court shall direct. This would be a very proper offer in a bill for relief, in the nature of a bill of interpleader; but it is not *392what is required in a bill which is filed for the simple purpose of asking the defendants to litigate and settle their conflicting claims between themselves. Independent of this objection as to form merely, this bill cannot be sustained as a bill of inter-pleader, as against the collector of Rotterdam and the board of supervisors of the county of Schenectady, because, if the complainants were taxable any where upon their capital stock, as personal estate, it is evident, from their own showing, that they were properly taxed in the town of Rotterdam, where their principal office, or place for transacting the financial concerns of the company, was situated; and that the tax imposed upon their capital in the second ward of the city of Albany, as personal estate, was illegal and void. It is not sufficient to sustain a bill of interpleader, that one of the defendants claims from the complainant the same debt or duty, when it appears from the bill itself that the debt or duty unquestionably belongs to the other, and that the complainant is not ignorant of their respective rights as between themselves. To authorize a complainant to call upon the different claimants to interplead, he must show that he is ignorant of their rights, or that there is some doubt, at least, to which of such claimants the debt or duty belongs; so that he cannot safely pay or render it to one, without some risk of being subsequehtly made liable for the same debt or duty to the other. (1 Eq. Cas. Abr. 80.) The only ground upon which this court assumes jurisdiction, in a simple bill of interpleader, is the danger of injury to the complainant, from the doubtful rights and conflicting claims of the several defendants, as between themselves. For this reason he must state his own situation, in reference to the fund in question or the duty to be performed, and the nature of the claims of the several defendants to the same. And when, from the complainant’s own showing, there can be no doubt in the case, the party who is manifestly entitled to the debt or duty claimed, is not to be subjected to the delay and expense of a chancery suit, before he can be permitted to receive what is his just due.
Where there are other grounds of equitable jurisdiction, however, as in those cases where the complainant is entitled to equitable relief against the legal owner of the property, if the legal title is in dispute, so that the complainant cannot *393ascertain to which of the parties to that controversy the property really belongs, he may file a bill, in the nature of a bill of interpleader, and for relief, against both of the claimants. Such was the case of Shotbolt v. Briscow, (Gilb. Eq. Rep. 18,) where the complainant who was entitled to the equity of redemption in land, filed a bill in the nature of a bill of inter-pleader, against two conflicting claimants of a debt which was a specific lien upon the premises.
In the case now under consideration, if the complainants are entitled to relief against a portion of the tax imposed upon them in the town of Rotterdam, in consequence of the alleged mistake in the statement furnished to the assessors, and the amount of such tax is to be apportioned between that town and the second ward in the city of Albany, according to the value of that part of the railway which lies in each, perhaps the complainant’s bill may be sustained, against these several defendants, upon the same principle. I shall therefore proceed to examine the question as to the rights of the several parties, and the effect of the alleged mistake of the complainants in the statement of their property, as furnished to the assessors of the town of Rotterdam, in 1833.
By the act incorporating the complainants’ company, the corporation is authorized to take, by purchase or donation, from the owners thereof, and to hold the lands over which their railway runs; and they take also the fee simple of all lands which were taken by them, for the use of their road, without, the consent of the owners thereof, upon the payment of the amount awarded to such owners, by the commissioners of appraisal, for the damages sustained by the taking of the Sands. (Laws of 1826, p. 187, § 7.) There is no doubt, therefore, that the lands thus purchased or acquired, are a part of the real estate of the corporation. It is true, this act of incorporation contains the usual clause, declaring the stock of the company personal property. But that provision merely relates to the nature, or character, of the property which the stockholders are to be deemed to have in the several shares of the stock of the company, as individuals ; and not to the character of the property held by the company in its corporate capa*394city, for the benefit of such stockholders.' In the first title of the - chapter of the revised statutes relative to the assessment and collection of taxes, ( 1 R. S. 378,) it is declared that the term reaj estatej wherever it occurs in that chapter, shall be construed to include land and all buildings and other fixtures, erected upon or affixed to the - same ; and the term personal estate, is to be construed to include such portion of the capital ' of incorporated companies, liable to taxation on their capital, as is not invested in real estate. And by the sixth section of the second title, (1 R. S. 389,) the real estate of all incorporated companies liable to taxation, is tó be assessed in the town or ward in which it lies, in the same manner as the real estate of individuals; and the personal estate of such companies is to be assessed in the town or ward where the principal office or place for transacting the financial concerns of the company, is situated. By the provisions of the fourth title of the same chapter, (1 R. S. 415, § 6,) the assessors, in making-up the assessment rolls, are directed to enter in the column of valuations of lands, or real estate, the actual value of the real estate of the company situate within their town or ward ; and in the column containing the valuations of the taxable personal property of individuals, they are to enter the amount of the capital of the company, paid in or secured, after deducting -from such capital, the amount paid out for all the real estate then owned by the company, wherever such real estate may be situated, and also making certain other deductions, on account of stock not liable to taxation. To enable the assessors to ascertain what part of the capital stock of the company is taxable as personal estate, the president, or other proper officer of the company, is required to deliver to them a statement, on oath, showing the amount of capital paid in or secured, and of the stock which is exempt from taxation; and containing a particular specification of all the real estate otyned by the company, the places where the same is situated, and the actual cost to the company. (1 R. S. 414, § 2.) When this chapter of the revised statutes was passed, and when it went into effect on the first of January, 1838, no railway had been constructed in this state, and only one charter been gran ted It is not surprising, therefore, that no special provisions in re*395lation to such companies, should be found in the tax laws. They must then be governed by the general provisions relative to the taxation of the real and personal estates of corporations. Taking the several provisions, to which I have before referred, together, I think it is evident that such companies, whose stock, or the principal part thereof, is vested in the land necessary for their roads, and in their railways and other fixtures connected therewith, are taxable on that portion of their capital, as real estate, in the several towns or wards in which such real estate is situated; and such estate is to be taxed upon its actual value at the time of the assessment, whether that value is more or less than the original cost thereof. Such companies, of course, are not taxable upon their capital, as personal estate, except upon so much thereof, if any, as remains after deducting all their real estate at cost, including the railway itself. This is unquestionably the most equitable mode of taxing such property; as it gives to each town and ward through which the railway runs, its fair proportion of the tax imposed upon the property of the company. And very little idfconvenience can result to the corporation from this mode of assessment; as it will only be necessary for its officers to make a fair estimate of the cost of the railway, fixtures, and other real estate, in each town or ward, to enable them to furnish their annual statement, to the comptroller and to the assessors of the town in which the company is liable to be taxed on its capital. From such estimates, too, the assessors of the other towns and wards may generally ascertain the fair value of those portions of the railway which they are to assess, by comparing the original cost thereof with the value of the stock of the company, at the time of such assessment. And if any portion of the railway or other property is assessed beyond its value, the statute has given the same remedy to the officers of the company as to an individual, to reduce the amount of such assessment, by swearing to the actual value of the property. (1 R. S, 416, § 8.)
Such being the construction of the statute, in regard to the taxation of the property of railroad companies, it remains to be seen what are the legal and equitable rights of the parties to the present controversy. I presume it is a fact, although it is *396not stated in any of the papers before me at this time, that no part of the railway itself has been taxed as real estate, ira any of the towns or wards through which it runs. Notwithstanding this, it was admitted on the argument, that the taxation of the company on its capital stock, in the city of Albany, was illegal; and that it had been made under a mistake as to the place in which the personal estate of the company was taxable. The injunction must therefore be continued against "the collector- of the second ward of that city, to restrain the collection of that tax, which cannot legally be levied. The assessment in the town of Rotterdam, was perfectly legal on the part of the officers of that town ; as they were required by the statute, to assess the stock of the company as personal estate, in conformity with the written statement furnished by the president of the corporation. Neither can I see any equity in favor of those towns and wards, who may have neglected to tax the real estate of this corporation according to the provisions of the statute, to call upon the town of Rotterdam to relinquish to them a part of the fund which has arisén from this mistake of the complainant?; such other towns and wards not having been in any way injured or affected by such mistake. As it is now impossible to correct the mistake, as between the company and the town of Rotterdam, without depriving the town and county officers of a portion of the allowances which have been made to them by the board of supervisors, I doubt whether it would be proper for this court to interfere in behalf of the complainants, even if they had been legally taxed for their railway, as real estate, in the towns and wards through which it runs. I am inclined to think the proper course, in that case, would be to let them pay the tax to the-collector, and to apply to the legislature for relief, by a re taxation of the same amount, upon the town, or county, to remunerate their loss. This case would have been different, had the erroneous taxation been produced by a mistake of the officers of the town. Judging from the amount of the tax imposed upon this company in the city of Albany, when compared with the tax in the town of Rotterdam, it is probable the company will have less to pay than.they would if they had been properly taxed for the whole of their property, as real *397estate, in the towns and wards where it is situated. I think, therefore, the company will have no reason to complain, if they escape with the payment of the tax imposed upon them in the town of Rotterdam only.
The order to show cause, so far as the collector of Rotterdam and the board of supervisors of the county of Schenectady are concerned, must be discharged ; and the temporary injunction is dissolved as to them. The complainants may amend their bill, by striking out the names of those parties, or dismiss the same as to them, upon payment of their costs which have already accrued.